Exhibit 10.1

 

FOURTH AMENDMENT TO

LEASE AGREEMENT WITH OPTION TO PURCHASE

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT WITH OPTION TO PURCHASE (the “Fourth
Amendment”) is entered into as the 20th day of March, 2020, (the “Effective
Date”) by and between CURE LAND COMPANY, LLC, a Mississippi limited liability
company (together with any successor or assign “Landlord”) and Silver Slipper
Casino Venture, LLC, a Delaware limited liability company (together with any
successor assign “Tenant”).

WHEREAS, Landlord and Tenant have previously entered into a Lease Agreement with
Option to Purchase, dated as of November 17, 2004 (“Original Lease”) pursuant to
which the Tenant has leased the Premises from Cure Land Company, LLC, as
Landlord.  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Original Lease.  A Memorandum of Lease providing
record notice of the Original Lease and certain terms thereof was executed by
Landlord and Tenant effective November 17, 2004, (“Lease Memo”) and recorded in
Deed Book BB 298 at Page 287 in the office of the Chancery Clerk of Hancock
County, Mississippi.

WHEREAS, Landlord and Tenant executed a First Amendment to Lease Agreement with
Option to Purchase, dated as of March 13, 2009, and recorded in Deed Book 2009
at page 3448 in the office of the Chancery Clerk of Hancock County, Mississippi,
(“First Amendment” and together with the Original Lease, the “Lease, as amended
March 13, 2009”) to reflect a change to the legal description of the
Premises due to the abandonment of a portion of Shipyard Road adjacent to
Parcels A, B, and C of the Premises and the relocation of the public roadway in
that area.  The full legal description of the Premises as revised by the First
Amendment as surveyed is set forth in Exhibit A, hereto.  The descriptions as
set forth herein are intended to be one and the same as the descriptions set
forth in the Lease and shall not limit any of the Tenant’s rights to the
Premises as granted in the Lease.

WHEREAS, Full House Resorts, Inc., a Delaware corporation (“Full House”) entered
into a Membership Purchase Agreement with Tenant’s members dated March 30, 2012,
for the purchase of the limited liability company membership interests in
Tenant, and Tenant and Landlord agreed to certain additional changes to the
provisions of the Lease, as amended March 13, 2009, in anticipation the
membership interest purchase, memorialized in that certain Second Amendment to
Lease Agreement with Option to Purchase, dated September 26, 2012, (the “Second
Amendment”, together with the Original Lease and the First Amendment,
hereinafter  “Lease, as amended March 30, 2012”) and  recorded in Deed Book
2012, page 9835 in the office of the Chancery Clerk of Hancock County,
Mississippi.  

WHEREAS, Landlord and Tenant executed a Third Amendment to Lease Agreement with
Option to Purchase, dated as of February 26, 2013, to extend the Term of the
Lease, extend the deadline to exercise the Option to Purchase, and amend the
monthly rent amount, (“Third Amendment” and together with the Original Lease,
the First Amendment, and Second Amendment, hereinafter, “Lease as amended
February 26, 2013”) and recorded in Deed Book 2013 at page 3807 in the office of
the Chancery Clerk of Hancock County, Mississippi;








NOW THEREFORE, for and in consideration of the covenants and promises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Landlord and Tenant hereby amend the Lease as
follows:

1.



Section 3.1, Rent, of the Lease as amended by the Second and Third Amendments,
is hereby further amended by the addition of the following subsection:

(d)Upon execution of this Fourth Amendment, Landlord agrees Tenant shall have no
obligation to pay the next two (2) monthly Base Rent payments (April 2020 and
May 2020), each in the amount of $77,500.00, and Tenant shall have no liability
as a result thereof. 

2.



Section 5.1(a), Option to Purchase of the Lease as amended by the Second
Amendment and Third Amendments, shall be amended as follows:

 

The deadline for the exercise of the Option is through October 1, 2027, the date
of which was extended ten (10) years from the date as agreed upon in the Second
Amendment, Section 4. 

 

The Option may only be exercised from April 1, 2022 through October 1, 2027,
unless exercised following a notice of termination pursuant to Section 17, as
amended by the Second Amendment.

 

In the event the Option is exercised at any time from April 1, 2022 through
October 1, 2027, the Option Purchase Price shall be the principal sum of
$15,500,000 (less, to the extent exercised, the 4 Acre Option Price), plus a
retained interest of Landlord in Tenant’s operations of three percent (3%) of
Net Income.

 

In the event that Full House Resorts, Inc. sells or transfers, in its sole and
exclusive discretion, substantially all of the assets of Silver Slipper Casino
Venture, LLC or its membership interests in Silver Slipper Casino Venture, LLC,
in its entirety, then the Option Purchase Price shall be increased by ten
percent (10%), as provided for by Section 5.1(a) of the Lease. 

 

All other provisions of Subsection 5.1(a) not inconsistent or in conflict with
this Fourth Amendment shall remain in full force and effect.

The Lease is amended only as expressly set forth herein, and all other terms and
conditions thereof shall remain in full force and effect.  This Amendment may be
executed in multiple counterparts which shall be enforceable as originals.










IN WITNESS WHEREOF, Landlord and Tenant, have executed this Fourth Amendment as
of the date set forth in the paragraph above.

 

LANDLORD:

Cure Land Company, LLC

By:  /s/ Michael D. Cure

Its:  Manager / Member

 

Tenant:

Silver Slipper Casino Venture, LLC

By:  /s/ John Ferrucci

Its:  General Manager





